    Case 15-17262-elf        Doc       Filed 04/13/21 Entered 04/13/21 10:38:00   Desc Main
                                        Document     Page 1 of 5
          Elijah McDaniels




                             Eastern                     PA
         15-17262




                OneMain Financial
                                                                                   1

                                                              1   7     9   1

                3050 N. 23rd Street



                 Philadelphia              PA    19132




X




x



                                                                                        5186.97



                                                                                        5186.97


                                                         02   06 2020
    Case 15-17262-elf           Doc     Filed 04/13/21 Entered 04/13/21 10:38:00          Desc Main
                                         Document     Page 2 of 5

        Elijah                        McDaniels                             
                                                                            15-17262




X




           /s/ Dana C. Potter                                    04   13   2021



          Dana                   C                Potter         Collection Support Rep



          OneMain Financial




          800      266   9800                                   cbp@omf.com
 Case 15-17262-elf          Doc     Filed 04/13/21 Entered 04/13/21 10:38:00                  Desc Main
                                     Document     Page 3 of 5


                                  UNITED STATES BANKRUPTCY COURT
                                   ^dZE DISTRICT OF WEE^z>sE/
                                          W,/>>W,/ DIVISION



        In re:                                                     Chapter 13 No.ϭϱͲϭϳϮϲϮ
        ůŝũĂŚDĐĂŶŝĞůƐ
        Debtor                                                     Judge ƌŝĐ>͘&ƌĂŶŬ



                                         CERTIFICATE OF SERVICE

        The undersigned states that on the ϭϯƚŚ Day of Ɖƌŝů, 2021 , copies of OneMain Financial

Services’ Response to Notice of Final Cure Payment were served upon the following parties with the

Clerk of the Court using the U.S. Mail which will send notification of such filing to the following:

ĂǀŝĚD͘KĨĨĞŶ
ϲϬϭtĂůŶƵƚ^ƚƌĞĞƚ͕^ƵŝƚĞϭϲϬtĞƐƚ
WŚŝůĂĚĞůƉŚŝĂ͕WϭϵϭϬϲ
ĚŵŽϭϲϬǁĞƐƚΛŐŵĂŝů͘ĐŽŵ
Attorney for Debtor

tŝůůŝĂŵ͘DŝůůĞƌ͕ƐƋ
W͘K͘ŽǆϭϮϮϵ
WŚŝůĂĚĞůƉŚŝĂ͕WϭϵϭϬϱ
Chapter 13 Trustee

And by depositing same in a United States postal receptacle, with first class postage affixed thereto,

addressed to:
ůŝũĂŚDĐĂŶŝĞůƐ
ϯϬϱϬE͘ϮϯƌĚ^ƚƌĞĞƚ
WŚŝůĂĚĞůƉŚŝĂ͕WϭϵϭϯϮ


                                                                   _______________________________
                                                                   Dana C. Potter, Collection Support Rep
                                                                   OneMain Financial Services
                                                                   P.O. Box 3251
                                                                   Evansville, IN 47731
                                                                   1-800-266-9800       cbp@omf.com
     Case 15-17262-elf         Doc      Filed 04/13/21 Entered 04/13/21 10:38:00   Desc Main
                                         Document     Page 4 of 5

Payment Attachment

                        Name:                      Elijah McDaniels
    Last 4 of Account Number:                                  1791
                          Case:                            15-17262
             Date of Case Filing                          10/7/2015

                  PAYMENTS STILL DUE
       Payment Due                     Amount of Payment Due

                      04/06/21     $                       352.00
                      03/09/21     $                       353.00
                      02/06/21     $                       354.00
                      01/06/21     $                       355.00
                      12/07/20     $                       349.00
                      11/06/20     $                       350.00
                      10/07/20     $                       357.00
                      09/06/20     $                       352.00
                      08/06/20     $                       353.00
                      07/07/20     $                       353.00
                      06/06/20     $                       354.00
                      05/07/20     $                       355.00
                      04/06/20     $                       356.00
                      03/08/20     $                       357.00
                      02/06/20     $                       236.97




Total Due                          $                     5,186.97
Case 15-17262-elf   Doc   Filed 04/13/21 Entered 04/13/21 10:38:00   Desc Main
                           Document     Page 5 of 5
